Citation Nr: 1136336	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  06-34 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for hepatitis C, to include restoration of a 20 percent rating from March 9, 2006.

2.  Entitlement to a rating in excess of 20 percent for traumatic brachial plexopathy of the minor (left) upper extremity. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel



INTRODUCTION

The Veteran served on active duty from July 1982 to July 1986.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, reduced the assigned evaluation for hepatitis C to 10 percent effective March 9, 2006 and continued a 20 percent evaluation for the left shoulder disability.  

In October 2010, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

In a September 2011 written brief, the Veteran's representative raised the issue of entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and posttraumatic stress disorder (PTSD).  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  An April 2006 rating decision reduced the Veteran's rating for hepatitis C from 20 percent to 10 percent effective March 9, 2006.

2.  At the time of the reduction, the 20 percent rating for hepatitis C had been in effect since September 18, 2001, which is less than five years.

3.  The decision reducing the evaluation for hepatitis C was based on a VA examination report, which showed the Veteran did not meet the criteria for a 20 percent evaluation for that disorder.

4.  Throughout the claims period, the Veteran's hepatitis C has not been manifested by daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.

5.  The Veteran's traumatic brachial plexopathy of the left upper extremity is not manifested by complete paralysis of the long thoracic nerve with the inability to raise the arm above shoulder level.  


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 20 percent rating for the Veteran's service-connected hepatitis C have not been met. 38 U.S.C.A. §§ 5107, 5112 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.343, 3.344, 4.1, 4.2, 4.3, 4.10, 4.13, 4.114, Diagnostic Code 7354 (2011).

2.  The criteria for a rating in excess of 10 percent for hepatitis C have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7354. 

3.  The criteria for a rating in excess of 20 percent for traumatic brachial plexopathy of the left shoulder have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8519 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Increased Rating Hepatitis C

Service connection for hepatitis was granted in a November 1986 rating decision with an initial noncompensable evaluation assigned effective July 29, 1986.  In a February 1999 rating decision, the RO increased the disability rating to 10 percent.  In a February 2002 rating decision, the RO awarded a 20 percent evaluation, effective September 19, 2001.  The April 2006 rating decision on appeal decreased the rating for hepatitis C to 10 percent effective March 9, 2006.  The Veteran contends that an increased rating is warranted for hepatitis C as he experiences worsening fatigue, nausea, and stomach pain.  

Initially, the Board must determine whether the reduction of the Veteran's evaluation for hepatitis C from 20 to 10 percent was proper.  The provisions of 38 C.F.R. § 3.105(e) allow for a reduction in the evaluation of a service-connected disability when warranted by the evidence but only after following certain procedural guidelines.  First, there must be a rating action proposing the reduction, and the Veteran must be given 60 days to submit additional evidence and to request a predetermination hearing.  If a hearing is not requested, and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i) (2010).

Here, the RO did not comply with the procedural requirements of 38 C.F.R. § 3.105(e).  A rating decision proposing the reduction was not issued, and the Veteran was not provided 60 days to submit additional evidence or request a hearing.  However, VA's General Counsel has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  VAOPGCPREC 71-91 (Nov. 1991), see also VAOPGCPREC 29- 97 (Aug. 1997).   It reasoned that this regulation is applicable only where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable.  Prior to the reduction of hepatitis C the Veteran was compensated for a combined rating of 40 percent.  Following the reduction of his hepatitis, he was still compensated at the same 40 percent combined rating.  Thus, the failure of the RO to comply with procedural requirements governing reductions does not automatically render the reduction improper.  

The 20 percent evaluation was in effect from September 18, 2001 to March 8, 2006.  As the rating was in effect for less than five years, the provisions of 38 C.F.R. § 3.344(a),(b), which provide additional regulatory hurdles to rating reductions, do not apply.  The provisions of 38 C.F.R. § 3.344(c) provide that ratings in effect for less than five years can be reduced upon a showing that the disability has improved.

In Brown v. Brown, 5 Vet. App. 413 (1993), the Court of Appeals for Veterans Claims (Court) identified general regulatory requirements which are applicable to all rating reductions, including those which have been in effect for less than five years.  Id. at 417.   Pursuant to 38 C.F.R. § 4.1, it is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  Id. at 420.  Similarly, 38 C.F.R. § 4.2, establishes that "[i]t is the responsibility of the rating specialist to interpret reports of examination in light of the whole record history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present."  Id.  The Court has held that these provisions "impose a clear requirement" that rating reductions be based on the entire history of the veteran's disability.  Id.

Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. at 420-421; see also 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless VA concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

The Veteran's hepatitis C is rated under Diagnostic Code 7354 pertaining to signs and symptoms due to the hepatitis C infection (non-A and non-B hepatitis).  Hepatitis C that is nonsymptomatic is rated noncompensably (0 percent) disabling.  Hepatitis C with intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period, is rated 10 percent disabling.  Hepatitis C with daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period, is rated 20 percent disabling.  Hepatitis C with daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period, is rated 40 percent disabling.  

After having carefully reviewed the evidence of record, the Board finds that the determination to reduce the evaluation for hepatitis C from 20 to 10 percent disabling was proper.  At the time the RO awarded the 20 percent evaluation, the Veteran at a January 2002 VA examination, had reported a worsening of symptoms with frequent nausea and occasional vomiting, which interfered with his daily activities three times a week.  The Veteran also reported fatigue, which interfered with his daily activities.  

The March 2006 VA examination, which prompted the RO to propose reducing the evaluation, showed the Veteran denied both fatigue and weakness.  The examiner wrote, "He has no undue fatigue.  He works 12-hour shifts.  Stays busy during his time off.  Has no complaints regarding fatigue or weakness."  The examiner noted that a liver function study done in November 2005 was normal.  Repeat liver function test revealed slightly elevated enzymes.  Such clinical findings do not establish that the service-connected hepatitis C warranted a 20 percent evaluation.  Thus, the RO properly reduced the rating to 10 percent under Diagnostic Code 7354.

The Board finds that the March 2006 VA examination was just as thorough as the January 2002 VA examination, both of which were conducted by physicians.  The Board finds no basis to find the March 2006 VA examination was inadequate.  The only issue with that VA examination was the fact that the examiner had not reviewed the Veteran's claims file prior to performing the examination.  The Board notes that the January 2002 VA examiner also did not have the claims file to review.  Regardless, the Board does not find that review of the claims file is necessary in all claims, particularly claims for increase where the important issue is the current symptoms.  The Veteran's hepatitis C diagnosis is not a unique disability with unique symptoms, where a medical professional would need to have special knowledge of the disability to be able to report the current symptoms the patient was experiencing.  

The Veteran has alleged that he told the examiner he had fatigue and weakness.  The examiner stated specifically that the Veteran had no complaints of fatigue or weakness.  The Board accords the Veteran's statements lessened probative value than the report of symptoms shown in the VA examination report.  It is not as though the examiner wrote a cursory response in addressing these symptoms, but rather the examiner addressed the fact that the Veteran reported he was working 12-hour days and that he kept himself busy on his days off and that he had no complaints pertaining to weakness or fatigue.  Thus, the Board finds that the examiner accurately reported the Veteran's statements regarding the current severity of the disability.  In other words, it has no basis to question the accuracy of the VA examiner's report of symptoms, when the examiner wrote a rather detailed response to the question of whether the Veteran experienced fatigue or weakness.  

For the above reasons, the Board concludes that the RO's determination that a reduction in the service-connected hepatitis C from 20 to 10 percent disabling was proper. The evidence at the time of the April 2006 rating decision showed the Veteran's service-connected hepatitis C did not meet the criteria for a 20 percent evaluation, as he denied any fatigue or weakness.  The preponderance of the evidence is against the Veteran's claim that he should not have been reduced. Entitlement to restoration of the 20 percent evaluation for hepatitis C is denied.  

As to entitlement to an evaluation in excess of 10 percent, the Board finds the preponderance of the evidence is against entitlement to a 20 percent evaluation for hepatitis C.  It has already explained why it finds that the March 2006 VA examination report did not show that he had a disability that was 20 percent disabling.  Additionally, an October 2007 VA outpatient treatment report shows that the examiner wrote that the Veteran did not have any active symptoms related to hepatitis C.  See October 1, 2007, VA treatment record.  There, the examiner added the Veteran "had no complaints today."  Finally, in the December 2010 VA examination report, the examiner noted the Veteran had no periods of incapacitation in the last year.  He noted the Veteran reported fatigue and nausea; however, such symptoms are contemplated by the 10 percent evaluation.  The Veteran denied malaise and anorexia.  Therefore, the evidence does not establish that the Veteran's hepatitis C most nearly approximates the criteria associated with an increased rating under Diagnostic Code 7354, and the claim is denied.  

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this period because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Increased Rating Left Shoulder

Service connection for a traumatic brachial plexopathy of the left shoulder was granted in a November 1986 rating decision and assigned an initial 20 percent evaluation, effective July 29, 1986.  The April 2006 rating decision on appeal continued the 20 percent evaluation.  The Veteran contends that an increased evaluation is warranted as his disability has manifested increased pain and loss of motion. 

The Veteran's left shoulder disability is currently rated as 20 percent disabling under Diagnostic Code 8519 pertaining to impairment of the long thoracic nerve.  This nerve affects the ability to raise the arm above shoulder level.  The 20 percent evaluation contemplates severe incomplete paralysis of the nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8519 (2010).  In order to warrant a 30 percent evaluation, there would need to be complete paralysis of the long thoracic nerve where the person is unable to raise the arm above shoulder level and has a "winged scapula deformity."

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 20 percent for traumatic brachial plexopathy of the left shoulder.  In the March 2006 VA examination report, the examiner noted that strength of the deltoids, triceps, biceps, and finger flexors was within normal limits.  The examiner concluded that strength, bulk, and sensation in the left upper extremity were within normal limits.  In the December 2010 VA examination report, the examiner reported the Veteran had flexion in the left arm to 150 degrees and abduction to 140 degrees-both which are above shoulder level.  The examiner wrote that the disability would have a significant effect on the Veteran's employment because the Veteran would have limited use of the left upper extremity.  The Board finds that the 20 percent evaluation, which contemplates severe incomplete paralysis, contemplates the significant effect this disability would have on the Veteran's ability to work.  

The Board has considered whether there is any other schedular basis for granting a higher rating other than that assigned above, but has found none.  The Veteran is not entitled to a separate evaluation for limitation of motion of the arm, as the current 20 percent evaluation addresses the Veteran's limitation of motion based upon nerve damage.  The Veteran's service-connected disability does not include a musculoskeletal disability.

The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this period because the preponderance of the evidence is against the claim for a rating in excess of 20 percent for neurological impairment.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's hepatitis C is manifested by symptoms such as intermittent nausea and fatigue.  His service-connected traumatic brachial plexopathy manifests severe neurological impairment of the left upper extremity.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.

The record is also negative for evidence that the Veteran is unemployable due to his service-connected disabilities.  Therefore, remand or referral of a claim for TDIU is not necessary.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (suggesting that a TDIU could be part of the adjudication of a claim for increased compensation).  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a February 2006 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in a March 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran was provided adequate VA examinations in March 2006 and December 2010. 

VA has also obtained all available records of treatment reported by the Veteran, including service treatment record and VA treatment records.  The Veteran reported undergoing treatment with a private physician for his hepatitis C.  Unfortunately, VA's attempts to obtain these records have been unsuccessful.  In January 2008, the Veteran was informed that the medical release he provided for his private doctor did not include a complete mailing address and he was asked to provide a new one.  Similarly, the Veteran was given the opportunity to submit a new release for the same physician in May 2008 and October 2010.  However, no response to these requests has ever been received.  The Court has held that VA's duty to assist the Veteran in developing the facts and evidence pertinent to a claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of Veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  It is clear from the above, that VA has done its utmost to develop the evidence with respect to the Veteran's claim and any failure to develop the claims rests with the Veteran himself.

The Board also finds that VA has complied with the October 2010 remand orders of the Board.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In response to the Board's remand, additional records of VA treatment were added to the claims folder and VA examinations were performed in December 2010 to determine the current severity of the disabilities on appeal.  The Veteran was also sent an October 2010 letter requesting that he provide a medical release to allow for VA to obtain outstanding records of private treatment.  As noted above, no response to this letter was received.  The case was then readjudicated in July 2011.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  



ORDER

Entitlement to restoration of a 20 percent rating for hepatitis C from March 9, 2006 is denied.

Entitlement to a rating in excess of 10 percent for hepatitis C is denied.

Entitlement to a rating in excess of 20 percent for traumatic brachial plexopathy of the minor (left) upper extremity is denied. 



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


